           Case 2:18-mc-00048 Document 32 Filed 06/12/19 Page 1 of 1 PageID #: 169

                                 Courtroom Minute Entry
Room: Judge Tinsley Charleston            Case No.: 2:18-mc-00048     Type: Status Conference
Caption: National Union v. Southern Coal Corp. Judge: Judge Tinsley

Started: 6/12/2019 11:01:36 AM
Ends:    6/12/2019 11:19:57 AM        Length: 00:18:22

       Judge Dwane L. Tinsley
       Courtroom Deputy: Dawna Goodson
       Defendant: Andrew Ellis for Southern Coal Corp
       Court Reporter: CourtSmart
       Plaintiff: Will Lorensen and Stuart McMillian

11:01:44 AM    STATUS CONFERENCE / SCHEDULING HEARING
11:02:20 AM    Case called and noted appearances of counsel
